                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


United States of America,


       V.                                                   Case No. 2:18-cr-84(3)

Abulkadir A. Yusuf,                                         Judge Michael H. Watson

       Defendant.

                                             ORDER


       Abulkadir A. Yusuf ("Defendant") pleaded guilty before Magistrate Judge King to

conspiracy to distribute and to possess with intent to distribute a substance containing a

detectable amount of codeine-promethazine in violation of 21 U.S.C. § 846 (Count 1); obtaining
a controlled substance by fraud in violation of 21 U.S.C. § 843(a)(3) and 18 U.S.C. § 2 (Count

8); and use of another's DBA registration number in violation of 21 U.S.C. § 843(a)(2) (Count 7).

Magistrate Judge King thereafter issued a Report and Recommendation ("R&R") recommending

the Court accept Defendant's guilty plea (decision on acceptance of the plea agreement was

deferred for consideration by the Undersigned upon completion of a presentence investigation

report). R&R, ECF No. 197. The R&R details why Magistrate Judge King believed Defendant's

guilty plea was knowingly and voluntarily made. See generally, id. Further, the R&R notified

the parties of their right to object to the same within fourteen days and of the consequences of

the failure to object. Id. at 3. More than fourteen days have passed, and no objections were

filed. For that reason, as well as the reasons stated in the R&R, the Court ADOPTS the same

and ACCEPTS Defendant's guilty plea.

       IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
